DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: 1-9 and 18-20 in the reply filed on 08/30/2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 4-9 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 4-9 of prior U.S. Patent No. 8/265,333. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 18-20 of U.S. Patent No. 10/445,588. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the application claims are present in the corresponding patent claims.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 18, and 18 of U.S. Patent No. 8/265,333. Although the claims at issue are limitations present in the application claims are present in the corresponding patent claims. Note that a computer-readable medium having instructions executed by a processing device (as recited in the patent claim) is a system (as recited in the application claims). 
Claims 1-9 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 1, 4-8, 17, 17, and 17 of U.S. Patent No. 10/198,638. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the application claims are present in the corresponding patent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060195860 (Eldering) in view of US 20080040807 (Lu).

As per claim 1, Eldering teaches a method for generating video fingerprints comprising:
(Eldering: Figs. 10, 11: 1030; paras 8-10: database of fingerprints for known advertisements; para 159: fingerprints established for original programs);
identifying a region within the original media file (Eldering: para 159: fingerprints established for programs that are original media, portions of these programs are used);
bookmarking the identified region with a fingerprinting algorithm (Eldering: para 8: sampled representations of the original video (all known as fingerprints); Figs. 10, 11: 1030: para 80: fingerprints of known advertisements; para 159: fingerprints established for programs that are original media; para 158, 161-163, 170: fingerprint, bookmark);
detecting a bookmarked region of a duplicate of the original media file using the fingerprinting algorithm (Eldering: abstract: known video entity in the incoming video stream is detected; para 8: sampled representations of the original video (all known as fingerprints); para 10: calculating fingerprints, record bookmark; Figs. 10, 11: 1020; para 159: calculated features for incoming video; para 158, 161-163, 170: fingerprint, bookmark); and
comparing the bookmarked region of the original media file to the bookmarked region of the duplicate (Eldering: abstract: similarity; paras 8, 9, 10: compared, match; Figs. 10, 11: 1030; Fig. 14: para 97: comparison of features of incoming video stream and known advertisements; para 109: match fingerprint for known ad: Figs. 10, 11: 1050; para 159: compared; para 160, 170).

Eldering does not teach sharing timeline and metadata of an original digital media file including at least one of a video digital file and an audio digital file.
 
Lu teaches sharing timeline and metadata of an original digital media file including at least one of a video digital file and an audio digital file (Lu: Fig. 4: particularly 402: para 27: database identifying streamed video objects. Note that the video will have a timeline pertaining to the included frames and frame rate); 
detecting a duplicate of the original media file using the fingerprinting algorithm (Lu: abstract: identification; para 8: copied or pirated); and 
comparing the original media file to the duplicate (Lu: abstract: matching; para 8: match).

Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to implement the teachings of Lu into Eldering since Eldering suggests a system for sharing fingerprint data of original video data and comparing fingerprints of the original video data and derivative video data in general and Lu suggests the beneficial use of a system for sharing fingerprint data of original video data and comparing fingerprints of the original video data and derivative video data wherein
video data is also shared as to aid in comparing the fingerprints (Lu: para 27) in the analogous art of image processing. The teachings of Lu can be incorporated into Eldering in that video data is shared. Furthermore, one of ordinary skill in the art at the time the invention was made could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art at the time the invention was made would have recognized that the results of the combination would be predictable.

As per claim 2, Eldering in view of Lu teaches the method of claim 1, wherein identifying a region of the original digital media file includes determining data types within the digital media file (Eldering: See arguments and citations made in rejecting claim 1 above; Para 9: fingerprints for known entities (e.g. ads, intros); para 159: fingerprints established for a plurality of programs, theme song, program title,
para 169-170. The fingerprints are calculated from regions determined to be of different data types such as ads, intros, theme song, and program titles).

As per claim 3, Eldering in view of Lu teaches the method of claim 2, wherein determining data types includes at least one of a pixel luminescence value, a region of pixel luminescence values, an indicator of object motion, a change in sound volume, and a change in sound types (Eldering: See arguments and citations made in rejecting claim 2 above. Note that the different video data types such as ads, intros, theme song, and program titles are regios of pixel luminescence values).

As per claim 18, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 18.

As per claim 19, Eldering in view of Lu teaches the system of claim 18, wherein the means for identifying a region within the original media file includes a region analysis algorithm configured to detect matchable characteristics comprising at least one of a pixel luminescence value, a region of pixel luminescence values, an indicator of object motion, a change in sound volume, and a change in sound types (Eldering: See arguments and citations made in rejecting claim 2 above: the matchable characteristics are the fingerprints that are of the pixel luminescence values).

Allowable Subject Matter
Claims 4-9 would be allowable if rewritten to overcome the statutory double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 20 would be allowable if rewritten to overcome the non-statutory double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. A terminal disclaimer will also suffice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662